          Case 6:20-cv-00953-ADA Document 30 Filed 08/22/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                     §
 BRAZOS    LICENSING    AND                      §      CIVIL ACTION 6:20-cv-00952-ADA
 DEVELOPMENT,                                    §      CIVIL ACTION 6:20-cv-00953-ADA
          Plaintiff,                             §      CIVIL ACTION 6:20-cv-00956-ADA
                                                 §      CIVIL ACTION 6:20-cv-00957-ADA
 v.                                              §      CIVIL ACTION 6:20-cv-00958-ADA
                                                 §
 ONEPLUS          TECHNOLOGY                     §
 (SHENZHEN) CO., LTD.,                           §
          Defendant.                             §

 JOINT MOTION FOR ENTRY OF AGREED ORDER GOVERNING PROCEEDINGS

       WHEREAS, the five above-captioned actions are currently pending before the Court but

have not been formally consolidated;

       WHEREAS, the parties agree that, as detailed in Exhibit A hereto, these cases may be

grouped-in-part so as to appropriately limit briefing for claim construction and discovery in this

case consistent with the range of technologies at issue; and

       WHEREAS, the proposed case groupings and modifications will not affect the date for any

hearing, or any final submission to the Court related to a hearing, or the trial;

       NOW THEREFORE, the parties stipulate to and request entry of the Agreed Order

Governing Proceedings attached as Exhibit A.
       Case 6:20-cv-00953-ADA Document 30 Filed 08/22/21 Page 2 of 4




Dated: August 22, 2021            RESPECTFULLY SUBMITTED,

                                  By: /s/ Mark D. Siegmund
                                       Jonathan K. Waldrop (CA Bar No.         297903)
                                       (Admitted in this District)
                                       jwaldrop@kasowitz.com
                                       Darcy L. Jones (CA Bar No.              309474)
                                       (Admitted in this District)
                                       djones@kasowitz.com
                                       Marcus A. Barber (CA Bar No.            307361)
                                       (Admitted in this District)
                                       mbarber@kasowitz.com
                                       John W. Downing (CA Bar No.             252850)
                                       (Admitted in this District)
                                       jdowning@kasowitz.com
                                       Heather S. Kim (CA Bar No. 277686)
                                       (Admitted in this District)
                                       hkim@kasowitz.com
                                       Jack    Shaw       (CA      Bar   No.   309382)
                                       (Admitted in this District)
                                       jshaw@kasowitz.com
                                       KASOWITZ BENSON TORRES LLP
                                       333 Twin Dolphin Drive, Suite 200
                                       Redwood Shores, California 94065
                                       Telephone: (650) 453-5170
                                       Facsimile: (650) 453-5096

                                         Mark D. Siegmund (TX Bar No. 24117055)
                                         mark@waltfairpllc.com
                                         LAW FIRM OF WALT FAIR, PLLC
                                         1508 N. Valley Mills Drive
                                         Waco, TX 76710
                                         Telephone: (254) 772-6400
                                         Facsimile: (254) 772-6432

                                         Attorneys for Plaintiff
                                         WSOU INVESTMENTS, LLC d/b/a
                                         BRAZOS LICENSING AND
                                         DEVELOPMENT




                                     2
Case 6:20-cv-00953-ADA Document 30 Filed 08/22/21 Page 3 of 4




                           By: /s/ Jacob J.O. Minne
                                Elizabeth M. Chiaviello
                                Texas Bar No. 24088913
                                elizabeth.chiaviello@morganlewis.com
                                Morgan, Lewis & Bockius LLP
                                1717 Main Street, Suite 3200
                                Dallas, TX 75201-7347
                                T. 214-466-4000
                                F. 214-466-4001

                                  Michael J. Lyons (pro hac vice)
                                  michael.lyons@morganlewis.com
                                  Ahren C. Hsu-Hoffman
                                  Texas Bar No. 24053269
                                  ahren.hsu-hoffman@morganlewis.com
                                  Jacob J.O. Minne (pro hac vice)
                                  jacob.minne@morganlewis.com
                                  Morgan, Lewis & Bockius LLP
                                  1400 Page Mill Road
                                  Palo Alto, CA 94304
                                  T. 650.843.4000
                                  F. 650.843.4001

                                  ATTORNEYS FOR DEFENDANT
                                  ONEPLUS TECHNOLOGY (SHENZHEN) CO.,
                                  LTD.




                              3
          Case 6:20-cv-00953-ADA Document 30 Filed 08/22/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 22, 2021, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.

                                               /s/ Mark D. Siegmund
                                               Mark D. Siegmund




                                                   4
